Exhibit 10.53

AMENDMENT TO AMENDED AND RESTATED

PLANET HOLLYWOOD RESORT & CASINO

LICENSING AGREEMENT

THIS AMENDMENT TO AMENDED AND RESTATED PLANET HOLLYWOOD RESORT & CASINO
LICENSING AGREEMENT (hereinafter referred to as the “Amendment”) is entered into
and effective this 30th day of November, 2006 by and among Planet Hollywood
International, Inc., a corporation duly organized and existing under the laws of
the State of Delaware, having its principal office and place of business at 7598
West Sand Lake Road, Orlando, Florida, 32819, and Planet Hollywood (Region IV),
Inc., a corporation duly organized and existing under the laws of the State of
Minnesota, having its principal office and place of business at 7598 West Sand
Lake Road, Orlando, Florida, 32819 (hereinafter collectively referred to as
“PHII”), Planet Hollywood Memorabilia, Inc. (hereinafter referred to as
“PHMemo”), a wholly owned subsidiary of PHII duly organized and existing under
the laws of the State of Florida, having its principal office and place of
business at 7598 West Sand Lake Road, Orlando, Florida, 32819 and OpBiz, L.L.C.,
a Nevada limited liability company (hereinafter referred to as “HOTEL JV”)
having its principal office and place of business at 3667 Las Vegas Blvd. South,
Las Vegas, Nevada, 89109.

 

PREAMBLE

A. The parties hereto entered into an Amended and Restated Planet Hollywood
Resort & Casino Licensing Agreement on August 9, 2004 (the “Agreement”)
concerning the licensing of certain intellectual property in connection with the
ownership and operation of the Planet Hollywood Resort & Casino complex located
at 3667 Las Vegas Blvd. South, Las Vegas, Nevada; and

 

B. HOTEL JV is in the process of pursuing a refinancing, and in connection
therewith and in order to accommodate same, the parties have agreed to amend
certain terms and provisions of the Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, and for and in
consideration of the mutual promises, covenants and undertakings herein set
forth, PHII, PHMemo and HOTEL JV agree as follows:

1.             Definitions: Unless otherwise defined herein or the context
requires otherwise, capitalized terms utilized herein shall have the meanings
ascribed thereto in the Agreement.

 

2.             Amendments: Subject to the terms and conditions set forth herein,
the Agreement is hereby amended as follows:

 

(a)  Section 1.2 is hereby deleted in its entirety and replaced with the
following new Section 1.2:

 


--------------------------------------------------------------------------------


“1.2. Subject to the provisions of this Agreement, the License Rights granted
herein shall be exclusive to HOTEL JV and its permitted successors, assigns and
sublicenses for the operation of a hotel or hotel with a gaming casino within
Clark County, Nevada.””

 

(b)  Section 1.3 of the Agreement is hereby amended by deleting such clause in
its entirety and replacing it with the following new Section 1.3:

 

“1.3 Subject to the provisions of this Agreement, HOTEL JV shall have the right
to grant non-transferable sublicenses to use THE MARKS and the DOMAIN NAMES in
connection with the identification, management, operation, advertising and
promotion of the Complex, the Time Share Premises and the Bazaar Site to: (a) PH
Fee Owner, LLC; (b) Starwood or one or more of Starwood’s affiliates or
subsidiaries as appropriate or necessary (hereinafter referred to as
“STARWOOD”); (c) Manager (and any successor Manager) (d) Central Florida
Investments, Inc. (and any successor developer of the Time Share Premises); (e)
BZ Clarity Theatrical - LV, LLC; and (f) Boulevard Invest, LLC (with respect to
Boulevard Invest, LLC such use as defined and as set forth in the Agreement and
Amendment to Construction, Operation and Reciprocal Easement Agreement dated on
or about August 17, 2005) and for no other business or non-business purposes
whatsoever and in accordance with Section 7, which sublicenses shall be in a
form and content reasonably acceptable to PHII.

 

(c)  Section 1.4 of the Agreement is hereby amended by deleting such clause in
its entirety and replacing it with “Intentionally Omitted.”

(d)  Section 2.1 is hereby deleted in its entirety and replacing it with the
following new Section 2.1 :

“2.1         Commencing upon the occurrence of each of: (a) the completion of
the interior rebranding; and (b) the operation of the Complex as a Planet
Hollywood using THE MARKS (the “Reopening”), as consideration for the use of THE
MARKS, the DOMAIN NAMES, THE MEMO and the other contributions of PHII and PHMemo
hereunder, HOTEL JV shall pay PHII an amount (the “Continuing Fee”) equal to one
and 75/100 percent (1.75%) of HOTEL JV’s Non-Casino Gross Receipts (as such term
is defined in Section 2.2 below) without set-off or deduction therefrom at
PHIIYs principal place of business in Orlando, Florida (unless otherwise agreed
by PHII). The Continuing Fee shall be paid quarterly in arrears and shall be due
and payable quarterly to PHII on the first day of each such quarter.
Notwithstanding the foregoing, if prior to the Reopening, HOTEL JV opens an
attraction with paid admission using THE MEMO or THE MARKS, HOTEL JV shall pay
to PHII a Continuing Fee (payable quarterly as set forth above) based solely on
the Gross Receipts of such attraction (and excluding all other “Non-Casino Gross
Receipts” (defined below)) until the Reopening.”

2


--------------------------------------------------------------------------------


(e)           Section 3.1 of the Agreement is hereby amended by deleting such
clause in its entirety and replacing it with “Intentionally Omitted.”

(f)            Section 5.1 is hereby amended by deleting the sentence “The costs
of casing, framing, displays, installation, supervision and other services
provided by PHII or PHMemo under this Section 5 shall be paid by HOTEL JV solely
from the $90 million of “Renovation Capital Expenditures” required to be made by
HOTEL JV under the Loan Agreement.”  In addition, the following sentence shall
be added to the end of Section 5.1:

“Notwithstanding anything contained in this Agreement to the contrary, in no
event shall more than ten percent (10%) of the fair market value of THE MEMO
located within the Complex be revolving at any given time during the term of
this Agreement in connection with any Swap Outs.”

(g)           Section 16.1 is hereby deleted in its entirety and replacing it
with the following new Section 16.1:

“16.1.  All notices or other communications required or permitted under this
Agreement shall be made in writing and shall be deemed given (a) upon delivery,
if sent by (1) personal delivery, (2) courier (e.g., overnight delivery) or (3)
certified mail, return receipt requested, postage and registration fees prepaid
and correctly addressed to the parties at the following addresses (b) upon
sending, if sent by telecopier to a party at the number listed below for such
party (with a telecopier machine or computer generated confirmation sheet
retained by the sender):

 

If to PHII:

Mr. Robert Earl

 

or PHMemo

Chairman and Chief Executive Officer

 

 

Planet Hollywood International, Inc.

 

 

7598 West Sand Lake Road

 

 

Orlando, Florida 32819

 

 

Telecopier: (407) 351-4511

 

 

 

 

 

with a copy to:

 

 

 

 

 

General Counsel

 

 

Planet Hollywood International, Inc.

 

 

7598 West Sand Lake Road

 

 

Orlando, Florida 32819

 

 

Telecopier:

 

 

3


--------------------------------------------------------------------------------


 

 

If to HOTEL JV:

Mr. Michael Mecca

 

 

President and Chief Executive Officer

 

 

OpBiz, LLC

 

 

3667 Las Vegas Blvd. South

 

 

Las Vegas, Nevada 89109

 

 

Telecopier: (702) 785-5080

 

 

 

 

 

 

 

With a copy to:

Mr. Doug Teitelbaum

 

 

Bay Harbour Management, LC

 

 

885 Third Avenue, 34th Floor

 

 

New York, NY 10022

 

 

Telecopier: (212) 371-7497

 

 

 

 

With a copy to:

General Counsel

 

 

OpBiz, LLC

 

 

3667 Las Vegas Blvd. South

 

 

Las Vegas, NV 89109

 

 

Telecopier:   (702) 785-5936

 

(h) Section 17.l(b) of the Agreement is hereby amended by deleting such clause
in its entirety and replacing it with “Intentionally Omitted.”

3.  Ratification: The Agreement, as amended herein, shall remain in full force
and effect and is hereby ratified and affirmed in all respects.

4


--------------------------------------------------------------------------------


WITNESS WHEREOF, the parties have hereunto signed this Amendment as of the day
and year first written herein.

PLANET HOLLYWOOD

 

INTERNATIONAL, INC,,

 

a Delaware corporation

 

[g55902lo01i001.gif]

 

 

 

 

 

PLANET HOLLYWOOD

 

MEMORABILIA, INC.,

 

a Florida corporation

 

[g55902lo01i002.gif]

 

 

 

 

 

PLANET HOLLYWOOD

 

(REGION IV), INC.,

 

a Minnesota corporation

 

[g55902lo01i003.gif]

 

 

 

OPBIZ, L.L.C.

 

a Nevada Limited Liability company

 

 

 

By:

/s/  Donna Lehmonn

 

Name: Donna Lehmonn

 

Title: EVP / CFO

 

 

AMENDMENT TO AMENDED AND RESTATED PLANET HOLLYWOOD RESORT & CASINO LICENSING
AGREEMENT


--------------------------------------------------------------------------------